COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-461-CV

THE ESTATE
OF JOHN AROON SOOKMA (DECEASED)


                                        ----------

             FROM PROBATE COURT NO. 1 OF TARRANT COUNTY

                                        ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                        ----------

      On December 9, 2009, after granting several extensions to appellant, we

notified appellant that her amended brief had not been filed as required by

Texas Rule of Appellate Procedure 38.6(a). Tex. R. App. P. 38.6(a). We stated

that we could dismiss the appeal for want of prosecution unless appellant or

any party desiring to continue this appeal filed with the court within ten days

a response reasonably explaining the failure to timely file an amended brief.

See Tex. R. App. P. 42.3. On December 30, 2009, appellant filed a response




      1
           See Tex. R. App. P. 47.4.
explaining her failure to timely file her amended brief and indicating that she

planned to file a motion for an extension of time to file her amended brief. On

January 13, 2010, this court sent appellant an additional letter, stating that the

case would be dismissed for want of prosecution unless she filed her amended

brief with the court on or before Monday, January 25, 2010. As of February

3, 2010, this court has received nothing from appellant.

      Because appellant’s amended brief has not been filed, we dismiss the

appeal for want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.




                                                  PER CURIAM


PANEL: MCCOY, GARDNER, and WALKER, JJ.

DELIVERED: February 18, 2010




                                        2